DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

	Summary of Remarks (@ response pages labeled 11-12): “Herman fails to provide that which Gutierrez lacks. Herman is directed toward video calibration. Herman, Title. According to a method of Herman, a system of Herman includes a processor in a vehicle and a memory. /d., Abstract. The memory includes instructions to be executed by the processor to acquire a color image, wherein a portion of the color image includes a color calibration pattern. Id. The memory includes instructions to operate the vehicle based on determining an illumination invariant image based on the color image and transform parameters av, and ar; based on the color calibration pattern. Id. However, although Herman mentions an RGB pixel being classified as “vegetation” or “non-vegetation,’” Herman fails to teach that the classification of the pixel is a result of applying a neural network architecture to one or more of the video frames and that each predefined class corresponds to a segment in the full resolution segmentation map. Herman, par. [0010]. As such, Herman fails to remedy the defects of Gutierrez 

	Examiner’s Response: Herman discloses a CNN that uses the full resolution version of the video data for analysis, which corresponds to “applying a neural network architecture to one or more of the video frames”.  This CNN is used to classify the pixels into “vegetation” and “non-vegetation” classes which each contain their own sub-classes as noted in paragraph 0043, which corresponds to “classify each pixel in the video frames as one of a plurality of predefined classes”.  When applied to each video frame as noted, the result is a segmented video frame, which identifies pixels as belonging to “vegetation” or “non-vegetation” segments and producing high-resolution, segmented output video image, which thereby corresponds to “each predefined class corresponding to a segment in the full resolution segmentation map”.  Therefore, Herman meets the requirements of the amendment.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662